Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
i) The claim language instantly used renders the claims indefinite. It is suggested to rewite the claims as, for example, “A compound of formula I” as opposed to “A 6H-imidazo[4,5,1-ij]quinolone, having a structural formula as shown in formula I” to point out that the compound which is depicted and definition of the variables are the metes and bounds of the claim. The dependednt clais should then also follow similar language, such as, “The compound according to claim 1, wherein” to be followed by the claim limitations.
ii) The term “substituted” without saying which substituents are intended is indefinite. One skilled in the art cannot say which substituents are permitted and which ones are not.
iii) The group R1 is defined as alkyl and also defined as “C3-C5 alkyl” which is the narrower definition in claim 1. It is unclear which definition is intended. A clarification is required.
1 is alkyl, alkyl is linear or cycloalkyl.” However, this is not the normal usage “alkyl,” which is a linear or branched chain. A cycloalkyl is generally not included in the definition of alkyl. Appropriate correction is suggested.
v) It is suggested to rewrite the synthesis claims 4-9 and 11-18, as proper process claims. For example, “A process for producing a compound of Formula I according to claim 1 comprising cyclizing a compound of formula II in the presence….” in claim 4. The dependent claims can then follow the same language, such as, “The process of claim 4 wherein….”
vi) Claims 6, 7, 9 and 15-17 are not presented using proper Markush language. It is suggested to use the phrase “selected from the group consisting of” or other appropriate language.
Claims 10, 19 and 20 provide for the use of a compound, but, since the claims do not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. 
Claims 10, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668. The examiner can normally be reached 8 AM - 6 PM, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



December 1, 2021

/BRUCK KIFLE/Primary Examiner, Art Unit 1624